When a general demurrer to a petition is overruled the defendant has the option to sue out a direct bill of exceptions assigning error on the judgment, or to have certified and filed exceptions pendente lite. If he follows the latter course he irrevocably elects to treat the ruling as a pendente lite ruling, which is only reviewable after the termination of the case, on exceptions taken to the final judgment and on the pendente lite exceptions. The present writ of error is premature for the reason that the defendant had certified and filed exceptions pendente lite assigning error on the overruling of the general demurrer to the petition and filed a direct bill of exceptions to this court in which error is assigned on the exceptions pendente lite, and on the judgment overruling the demurrer, there being no assignment of error on a final judgment. Error may not be assigned directly on a judgment which would have been final if it had been rendered as contended for by the defendant in a case where the defendant has elected to treat the ruling as one pendente lite. Gilbert v. Tippins, 183 Ga. 497 (188 S.E. 699), and cit.
Writ of error dismissed. Sutton, P. J., and Parker, J.,concur.
        DECIDED JANUARY 25, 1945. REHEARING DENIED MARCH 2, 1945.